Title: From Thomas Jefferson to Bernard Peyton, 7 November 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Nov. 7. 20
Your of the 2d has been recieved as also the books and boulting cloth. I drew on you yesterday in favor of Wolfe & Raphael for 180. D. and must ask the favor of you to remit for me to Henri Guegan bookseller at the foreign bookstore Baltimore 43D.50C I have now but one draught more to make on my present funds in your hands. that is the heavy one in favor of mr Garland of Lynchburg. my endeavor will be to leave the curtailment of 500.D. in your hands, either by marking Garland’s draught, or by getting down flour. I set out for Bedford tomorrow and leave injunctions with Jefferson to take advantage of the very first swell of the river to get down a hundred & two barrels of flour, or as much as possible by the last day of this month. much pressed with preparation for my departure. I must here close with my affectionate salutations.Th: Jefferson